DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2021 has been entered.
 
3.	Claims 2, 3, 5-7, 9-11 and 18-21 are pending.
	Claims 3 and 19, drawn to non-elected inventions, as well as non-elected species are not examined on the merits.
	Claims 14-16 have been cancelled.
	Claims 2, 5 and 7 have been amended.
	Claims 2, 5-7, 9-11, 18, 20 and 21 are examined on the merits with species, 
a. HLA-B27 protein homodimer; 
c.  HLA-B27 chain and Fc fragment joined by an amino acid linker (reads on two different monomers); 

b. an inhibitor of the interaction of PD-1 with either PD-L1 and/or PD-L2.

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 102
5.	The rejection of claim(s) 2, 5-7, 9, 11, 20 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al., US 2013/0078253 A1 (published March 28, 2013) is withdrawn.

Claim Rejections - 35 USC § 103
6.	The rejection of claims 2, 5-7, 9-11, 18, 20 and 21 under 35 U.S.C. 103 as being unpatentable over Murphy et al., US 2013/0259876 A1 (published October 3, 2013), and further in view of Fang et al., US 2013/0078253 A1 (published March 28, 2013) and Dolan et al. (Cancer Control 21(3): 231-237, July 2014) is withdrawn.  

New Grounds of Rejection
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 2, 5-7, 9-11, 18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicants broadly claim a method for treating cancer comprising administering a HLA-B27 fusion protein dimer, wherein the HLA-B27 fusion protein dimer comprises a first and a second monomer and each monomer comprises independently of the other monomer:
(i)  an HLA-B27 heavy chain having greater than or equal to 98% sequence identity compared to elected species, SEQ ID NO: 15;
(ii)  a fragment crystallizable (Fc); and 
(iii) optionally, an amino acid linker joining the HLA-B27 chain and the Fc fragment.  
Applicants are not entitled to all variant molecules that may not be capable of cancer treatment.  SEQ ID NO: 15 appears to encompass required amino acid sequences that ensure required function, see page 22, lines 40-45.  As Applicants’ claim 2, subsection (ii) reads, the HLA-B27 heavy chain need not be SEQ ID NO: 15, but other polypeptides with reduced sequence homology thereby including mutations and variations within the polypeptide, see page 9, Item 5.  All the polypeptides that may include these alterations have 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
With the exception of the sequence listed in the specification, SEQ ID NO: 15 on page 22 with specific defined functional domains, the skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts.  (18 USPQ2d 1016.
Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by 
The USPTO has released a Memo on the Clarification of Written Description Guidance
For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the HLA-B27 heavy chain essential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms.,Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
   	The instant disclosure, including the claims fails to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of HLA-B27 heavy chain variants.
Amgen at page 1361).
    	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
     	Here, Applicants’ claims include monomers that encompass various structural, specificities and functional attributes to fulfill the requirements of a structure-function relationships of written description, but does not describe the structure-identifying information about the monoclonal antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the members of the genus of the variant HLA-B27 heavy chain.
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
The specification does not evidence the possession of all binding and fusion molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 2, 5-7, 9-11, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al., US 2013/0259876 A1 (published October 3, 2013), and further in view of Fang et al., US 2013/0078253 A1 (published March 28, 2013), Dolan et al. (Cancer Control 21(3): 231-237, July 2014) and Yu et al. (PLOS ONE 8(10): 1-14, October 2013).  
	The previous pending 103 rejection, which is currently withdrawn also has Murphy as the primary reference.  Applicants argue “Murphy primarily relates to antibodies that bind to HLA-B27 fusion peptide, and the only “dimers” described by Murphy are, like [currently withdrawn 102 reference, Fang et al., US 2013/0078253 A1 (published March 28, 2013)]”, see page 8, last paragraph.  
	Applicants sets forth the section of the MPEP that reads on the requirements for establishing a prima facie case of obviousness and argue the combination of prior art 
	Applicants argue primary reference, “Fang does not describe or suggest treatment of cancer with the recited fusion protein homodimers”, “[n]or…describe or suggest any potentially beneficial therapeutic effect of treatments using protein homodimers”, see Remarks, page 8, 1st paragraph.  Applicants continue this line of argument stating the references do not read on the claimed invention, nor suggest the alleged benefits, see page 8, 1st and 2nd paragraphs.  
	Applicants conclude these arguments stating “except through the lens of impermissible hindsight bias, one of skill could not have had a reasonable expectation of success…” arriving at the claimed invention, see page 8, last paragraph.  Accordingly, Applicants request withdrawal of the instant rejection.  Applicants’ points of view, Figures (8A-8C and Appendix) and arguments have been carefully considered, but fail to persuade.
	The combination of references teach the claimed invention.  “The modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 prima facie obvious”, see paragraph spanning pages 5 and 6.  
 	In conclusion, addressing Applicants concerns regarding hindsight, rather than using hindsight, the Examiner points to specific disclosures in the prior art that describe the limitations of Applicants’ claimed invention. The Examiner’s obviousness conclusion is based on sufficiently articulated reasoning that overcomes any concerns about hindsight bias. See KSR, 550 U.S. at 418.  Moreover, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.  
Murphy teaches sequence 385 that shares 100% sequence homology with Applicants' SEQ ID NO: 15, see sequence alignment. The disclosed sequence is identified as HLA-B*2705 consisting of alpha-1, alpha-2 and alpha-3 domains, see page 4, section 0035; and page 8, 
The soluble HLA-B*2705 allelic subvariant (sequence 385) can also include an additional protein, such as human beta 2 microglobulin (sequence 388), see page 16, section 0114. The disclosed fusion proteins include a Fc (fragment crystallizable) region, including from IgG1 and IgG4, see page 14, section 0103. Heavy chains and/or light chains, as well as homodimers and heterodimers can be inter-connected by disulfide bonds, see page 4, section 0036; and page 5, sections 0040 and 0045.  
“In certain embodiments, an antigen-binding fragment of an antibody may contain at least one variable domain covalently linked to at least one constant domain. Non-limiting, exemplary configurations of variable and constant domains that may be found within an antigen-binding fragment of an antibody of the present invention include: (i) VH-CH1; (ii) VH-CH2; (iii) VH-CH3; (iv) VH-CH1-CH2; (v) VH-CH1-CH2-CH3, (vi) VH-CH2-CH3; (vii) VH-CL; (viii) VL-CH1; (ix) VL-CH2, (x) VL-CH3; (xi) VL-CH1-CH2; (xii) VL-CH1-CH2-CH3; (xiii) VL-CH2-CH3; and (xiv) VL-CL.”, see page 5, section 0040.  Domains “…may be linked by a full or partial hinge or linker region”, wherein the “…hinge region may consist of at least 2 (e.g., 5, 10, 15, 20, 40, 60 or more) amino acids…”, see page 5, section 0040.
	Murphy does not teach the taught protein can be used in methods of treating cancer with an additional therapeutic agent, an inhibitor of the interaction of PD-1.
However, Fang teaches sequences including the exact sequence (sequence 385) as Applicants’ SEQ ID NO: 15 that is identified as a cancer-associated target (CAT) protein and interchangeably referred to as a cancer stem cell (CSC) is used as a therapeutic agent to treat 
Dolan teaches anti-PD-1 drugs for solid tumors including colon and pancreatic cancers, see page 234, Table 2; and page 235. And Yu teaches targeted delivery of an antigenic peptide, human leukocytic antigen-B27 (HLA-B27) heavy chain (HC) for peptide therapy.  “HLA-B27 heavy chain (HC) has a propensity to fold slowly resulting in the accumulation of misfolded HLA-B27 HC in the ER, triggering the unfolded protein response, and forming a homodimer, (B27-HC)2 . Natural killer cells and T-helper 17 cells are then activated,” thereby evoking an immune response, see abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of all the references to effectively treat specific proliferative disorders with the taught homodimer because of the ability to “…deliver an antigenic peptide to the [endoplasmic reticulum] ER for subsequent presentation on the cell surface by MHC class I molecules. This approach has potential applications in the development of peptide therapy…[for] immunotherapy for cancers, see Yu, page 12, last paragraph in 2nd column. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in the references, “…anti-HLA-B*27 antibody in combination with at least one additional therapeutically active component” and anti-PD1 antibodies in combination with other therapies have provided promising results with durable responses in different tumor types, see Murphy, page 12, Combination Therapies; Fang 
RESULT 9 from 15.rapbm database.

US-13-855-448-385
; Sequence 385, Application US/13855448
; Publication No. US20130259876A1
; GENERAL INFORMATION
;  APPLICANT: Andrew J. Murphy
;  APPLICANT:Ana Kostic
;  TITLE OF INVENTION: Anti-HLA-B*27 Antibodies and Uses Thereof
;  FILE REFERENCE: 7750A-US
;  CURRENT APPLICATION NUMBER: US/13/855,448
;  CURRENT FILING DATE: 2013-04-02
;  PRIOR APPLICATION NUMBER: 61/618,969
;  PRIOR FILING DATE: 2012-04-02
;  PRIOR APPLICATION NUMBER: 61/778,703
;  PRIOR FILING DATE: 2013-03-13
;  NUMBER OF SEQ ID NOS: 393
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 385
;  LENGTH: 362
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-13-855-448-385

  Query Match             100.0%;  Score 1931;  DB 11;  Length 362;
  Best Local Similarity   100.0%;  
  Matches  362;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRVTAPRTLLLLLWGAVALTETWAGSHSMRYFHTSVSRPGRGEPRFITVGYVDDTLFVRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRVTAPRTLLLLLWGAVALTETWAGSHSMRYFHTSVSRPGRGEPRFITVGYVDDTLFVRF 60

Qy         61 DSDAASPREEPRAPWIEQEGPEYWDRETQICKAKAQTDREDLRTLLRYYNQSEAGSHTLQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSDAASPREEPRAPWIEQEGPEYWDRETQICKAKAQTDREDLRTLLRYYNQSEAGSHTLQ 120

Qy        121 NMYGCDVGPDGRLLRGYHQDAYDGKDYIALNEDLSSWTAADTAAQITQRKWEAARVAEQL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NMYGCDVGPDGRLLRGYHQDAYDGKDYIALNEDLSSWTAADTAAQITQRKWEAARVAEQL 180

Qy        181 RAYLEGECVEWLRRYLENGKETLQRADPPKTHVTHHPISDHEATLRCWALGFYPAEITLT 240

Db        181 RAYLEGECVEWLRRYLENGKETLQRADPPKTHVTHHPISDHEATLRCWALGFYPAEITLT 240

Qy        241 WQRDGEDQTQDTELVETRPAGDRTFQKWAAVVVPSGEEQRYTCHVQHEGLPKPLTLRWEP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 WQRDGEDQTQDTELVETRPAGDRTFQKWAAVVVPSGEEQRYTCHVQHEGLPKPLTLRWEP 300

Qy        301 SSQSTVPIVGIVAGLAVLAVVVIGAVVAAVMCRRKSSGGKGGSYSQAACSDSAQGSDVSL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SSQSTVPIVGIVAGLAVLAVVVIGAVVAAVMCRRKSSGGKGGSYSQAACSDSAQGSDVSL 360

Qy        361 TA 362
              ||
Db        361 TA 362
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


07 June 2021

/Alana Harris Dent/Primary Examiner, Art Unit 1643